Citation Nr: 0301618	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to eligibility to Chapter 35 educational 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  The veteran died in February 1999, and the 
appellant is his surviving spouse.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  The development requested by the Board in its April 
2001 remand has been accomplished, and this case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue  addressed in this 
decision has been obtained by the RO. 

2.  The veteran died in February 1999 as a result of 
esophageal varices due to cirrhosis of the liver and 
hepatitis C. 

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  There is no competent evidence linking the veteran's 
death to any in-service symptomatology or pathology that 
can be disassociated from substance abuse.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service, or 
that can be so presumed, did not cause or contribute to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2002).  

2.  The appellant is not eligible for educational 
assistance benefits. 38 U.S.C.A. §§ 3500, 3501 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.807 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The appellant was notified of the 
evidence required for a grant of her claim by rating 
decision dated in November 1999, statement of the case 
dated in May 2000, a letter informing her of the VCAA 
dated in April 2001 and supplemental statements of the 
case dated in July 2001 and July 2002.  The Board 
concludes that the discussion therein adequately informed 
the appellant of the information and evidence needed to 
substantiate her claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding 
duty to inform the appellant that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include the veteran's death certificate, the 
photographs of tattoos requested in the April 2001 remand, 
and clinical records from the hospitalization prior to the 
veteran's death, has been obtained by the RO, and there is 
no specific reference to any other pertinent records that 
need to be obtained.  The Board notes that the April 2001 
letter notified the appellant of the type of evidence 
necessary to substantiate the claim.  This letter also 
essentially informed her that VA would assist in obtaining 
identified records, but that it was her duty to supply 
sufficient information to obtain the additional records 
and to make sure the records were received by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist in 
this case.  Thus, the Board finds that further development 
is not warranted. 

II.  Legal Criteria/Analysis

Service connection may be granted for a disability 
resulting from injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including cirrhosis, for 
which service connection may be presumed if the disorder 
is manifested to a degree of 10 percent or more within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service-connected disability to 
be considered to be a "contributory" cause of death, it 
must be shown that the disability contributed 
substantially to or materially to the cause of the 
veteran's death.  38 C.F.R. § 3.312(c)(1). 

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 
1388, 1388-91, prohibits, effective for claims filed as in 
the instant case after October 31, 1990, payment of 
compensation for a disability that is a result of a 
veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not 
be deemed to have been incurred in line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  VA's 
General Counsel has confirmed that direct service 
connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

With the above criteria in mind, the relevant facts will 
be summarized.  The veteran died at the Memorial Hospital 
in Omron Beach, Florida in February 1999 as a result of 
esophageal varices due to cirrhosis of the liver and 
hepatitis C.  The appellant has contended that the veteran 
contracted hepatitis C during service as a result of 
tattoos the veteran received therein, thereby warranting 
an allowance of the claim.  Following a request by the 
Board for information regarding tattoos the appellant 
claims the veteran received during service, the Board 
received Polaroid pictures of an individual that seem to 
show a tattoo on the right upper arm.  Someone, presumably 
the appellant, noted in ink on the pictures and on the 
back of the pictures the places in Vietnam where the 
photographs were taken and identifying the individual with 
the tattoo as the veteran.  In none of the pictures is the 
face of the individual specified as the veteran clearly 
shown.  The appellant informed the Board that all the 
pictures from Vietnam that she had had in her possession 
were destroyed in a house fire in 1977, and that the 
submitted photographs were from another individual, who 
was not named.  A private hospital report, showing 
admission in November 1998 for problems relating to 
hepatitis C, indicates that, as history, the veteran 
reported having used intravenous drugs and having received 
numerous tattoos after returning from Vietnam.

Subsequent to the Board's remand, the veteran's 
representative contended that the veteran's hepatis C was 
a result of being in contact with contaminated blood while 
providing first aid to wounded comrades or as a result of 
lacerations sustained in the field.  Alternatively, while 
the veteran's representative concedes that the record 
"clearly reflects a history of alcohol abuse and 
intravenous drug use," he contends that the substance 
abuse is the result of an anxiety disorder such as post-
traumatic stress disorder precipitated by the veteran's 
combat experiences.  

The service medical records do not reflect treatment of a 
liver disorder and the veteran specifically indicated on a 
dental questionnaire during service in August 1971 that he 
did not have liver disease.  As for the post-service 
records, private clinical records reflect that the 
veteran's hepatitis was the result of IV drug use "back in 
the early 70s."  See eg. February 21, 1999, Memorial 
Hospital clinical reports.  The cirrhosis was said to have 
been the result of hepatis C and prior alcohol 
consumption.  Id.  

Also of record is an opinion dated in April 1999 from a 
private physician who reviewed the veteran's clinical 
records.  He noted that the "risk factor" for acquisition 
for the hepatitis C infection that led to the veteran's 
death was a history of intravenous drug use that 
"reportedly started" during the time of his service in 
Vietnam.  This physician indicated also that the veteran 
had multiple tattoos and that he could not find a history 
of blood transfusion prior to 1992.  He concluded that the 
veteran acquired hepatitis "somewhere between 1970 and 
1980."  

Applying the pertinent legal criteria to the facts 
summarized above, the Board notes that while it has 
considered the medical theories as to the cause of the 
veteran's hepatis C submitted by and on behalf of the 
veteran, such lay statements as to medical causation, 
absent any independent supporting clinical evidence from a 
physician or other medical professional, are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  There is no such "supporting" evidence in this 
case, as the private clinical evidence of record, 
including the April 1999 opinion discussed above, 
demonstrates clearly that the veteran's substance abuse 
was the precipitating factor in the illness which led to 
his death.  As indicated above, payment of compensation 
for a disability that is a result of a veteran's own 
alcohol or drug abuse is precluded by law.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); VAOPGCPREC 
7-99; VAOPGCPREC 2-98.  The evidence is insufficient to 
show both that the veteran received a tattoo while in 
Vietnam and that this tattoo was the cause of the 
hepatitis C, rather than the intravenous drug use both 
during and after service or the multiple tattoos shown 
subsequent to service.

With regard to the contentions linking the veteran's 
substance abuse to a psychiatric disorder incurred in 
service, service connection is not in effect for any 
psychiatric disorders, much less post-traumatic stress 
disorder.  There is otherwise no competent evidence that 
the veteran's substance abuse is the result of a 
psychiatric disorder incurred as a result of service.  In 
short, therefore, the arguments with regard to "secondary" 
service connection posited by the appellant's 
representative clearly cannot be used as basis for a grant 
of this claim.  See Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  (The stay that has been placed on claims for 
compensation based on alcohol and drug abuse related 
disabilities, claimed either as secondary to or as a 
symptom of a service-connected disability, applies only to 
those cases where the evidence shows an association 
between the alcohol or drug abuse disability and the 
service-connected disability.  In cases such as this, 
where the claimed alcohol or drug abuse disability was due 
to the veteran's own willful action/misconduct, the denial 
of such claims may continue to be processed.  See VBA Fast 
Letter No. 01-35 (May 8, 2001)). 

In short, the Board finds that the probative weight of the 
"positive" evidence, which is limited to the unsupported 
assertions submitted by and on behalf of the veteran, is 
overcome by the objective "negative" clinical evidence 
discussed above.  As such, the claim for service 
connection for the cause of the veteran's death must be 
denied.  Gilbert, 1 Vet. App. at 49.  

With regard to the issue of entitlement to eligibility to 
Chapter 35 educational benefits, with limitations, the 
term "eligible person" for educational assistance under 
Chapter 35 means a child, surviving spouse or spouse of a 
veteran who was discharged under other than dishonorable 
conditions and who: (1) died of a service-connected 
disability; (2) has a total disability permanent in nature 
resulting from a service-connected disability; or (3) died 
while a disability so evaluated was in existence.  38 
U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 21.3021(a)(2) (2002).

As found above, the veteran did not die as the result of a 
service-connected disability.  Further, the veteran did 
not have a permanent and total service-connected 
disability while he was alive, nor did he die while under 
permanent and total disability.  As such, the Board finds 
that the appellant is not eligible for Dependents' 
Educational Assistance benefits.  See 38 U.S.C.A. §§ 3500, 
3501 (West 1991 & Supp. 2002); 38 C.F.R. § 21.3021 (2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to eligibility to Chapter 35 educational 
benefits is denied.   


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

